Title: To George Washington from Noah Webster, 18 July 1785
From: Webster, Noah
To: Washington, George



Sir
Baltimore July 18th 1785

If the request I am now to make should need any apology but such as will naturally be suggested by its own importance, I am sure it will find it in your candour. The favourable reception of my grammatical publications in the northern States, has induced me to offer them for sale in the Southern; and I am happy to find they meet with the approbation of those literary Gentlemen, with whom I have conversed on my tour to Charleston. The performance may possibly appear, at first thought, trifling; & yet as containing the rudiments of our native language, the foundation of our other scientific improvements, it doubtless ought to be considered as extremely important. If you, Sir, view it in the latter point of light & have taken the trouble to examine the general plan & execution, your name, as a patron of the Institute, would be very influential in introducing it to notice in these States. I should be very unhappy to make any request, a compliance with which would require the least sacrifice from so distinguished a character; but if it can be done, consistently with the sentiments of your heart & the delicacy of your feelings, the addition of your name, Sir, to the catalogue of patrons, will, I vainly hope, be a continuation of your public utility—& will certainly be esteemed a singular favour conferred on one who is anxious to improve the literature & advance the prosperity of

this country. I have the honour to be Sir, with the highest respect, your most obedient most humble Servant

Noah Webster jun.


P.S. I shall probably remain here till October.

